EXHIBIT 10.7


Summary of
Old Point Financial Corporation Incentive Plan
(as approved by the Board of Directors on March 10, 2015)


Purpose


Old Point Financial Corporation (together with its subsidiaries where
appropriate, the "Company") is committed to rewarding employees for their
contributions to the Company's success. The Old Point Financial Corporation
Incentive Plan (the "Plan") provides an opportunity to earn extra compensation
beyond base salary when the Company meets or exceeds its corporate performance
goals as well as recognize and reward individual contributions toward the
Company's success.


The Plan is focused on ensuring alignment and commitment to achieving key
financial results for the Company as well as individual and team results. The
objectives of the Plan are to:


·
Align participant's incentive opportunities with critical Company goals and
objectives.

·
Encourage teamwork and collaboration across all areas of the Company – our
collective contributions will drive improved business results.

·
Motivate and reward the achievement of specific, measurable performance
objectives.

·
Provide competitive total cash compensation opportunities.

·
Enable the Company to attract, motivate and reward talented employees.



Effective Date and Term


The Plan is an annual plan and operates on a calendar year schedule (January 1 –
December 31). The Plan is effective January 1, 2015, with an initial plan year
of January 1, 2015 to December 31, 2015. The Plan will be reviewed annually by
the Compensation Committee and Senior Management to ensure proper alignment with
the Company's business objectives. The Board of Directors retains the right to
amend, modify or discontinue the Plan at any time.


Participation and Eligibility


Employees recommended by the CEO and approved by the Compensation Committee are
eligible to participate in the Plan. New employees must be employed before July
1st of the plan year (January 1 – December 31) to be eligible for that year's
incentive plan and will receive a prorated award based upon their hire date. For
example if an employee is hired on January 15, they are considered employed 11
full months and would be eligible for a prorated award of 11/12s of the
calculated amount.


Part-time employees are eligible to participate provided they work at least
1,000 hours per year. Temporary employees and employees participating in a
commission or separate bonus plan will not be eligible to participate.




Plan Administration


The Plan is approved by the Board of Directors and will be administered by the
Compensation Committee of the Board of Directors and, to the extent permitted by
applicable stock exchange rules, the Chief Executive Officer. The Chief
Executive Officer and/or the Board of Directors or Compensation Committee have
the sole authority to interpret the Plan and to make or nullify any rules and
procedures, as necessary, for proper administration. Any determination by the
Chief Executive Officer, Board of Directors or Compensation Committee will be
final and binding on all participants.


Performance Gate/Trigger(s)


To ensure dollars are available based on performance to fund the plan, the
Company must achieve a minimum level of budgeted net income to formally fund the
Plan each year. If the gate/trigger is not achieved, the Plan will not activate.
However, the Compensation Committee and CEO will have the ability to make
discretionary awards to key performers through a discretionary incentive pool if
the Plan does not activate.





--------------------------------------------------------------------------------

Incentive Targets


Each participant will have an annual cash incentive opportunity, based on his or
her role at the Company and employee level. The target incentive is based on
competitive market practices, affordability to the Company and reflects the
award to be paid for meeting expected performance.


Awards will be defined as a percentage of base earnings. Base earnings reflect
the base salary actually earned during the course of the plan year. This allows
for an automatic conversion for participants who receive salary increases during
the plan year and are employed after the start of the plan year or who work on a
part-time basis.


In order to pay out incentive awards at target, the Company will need to achieve
its budgeted net income goal for the plan year.


If net income does not reach that level, each participant's incentive target
opportunity will be reduced in accordance with a matrix approved by the
Compensation Committee for the year.  If net income exceeds the target, each
participant's incentive target opportunity will be adjusted higher in accordance
with the matrix.


No adjustments are made based on performance in between performance levels in
the matrix.  Incentive target opportunities will not adjust upward until the
next performance level is achieved.


After adjusting each participant's incentive target opportunity based on net
income achieved,  each participant's bonus award will be determined based on the
evaluation of Company and, for employees in Level 4 and below, Individual/Team
performance against established goals.  Actual awards can range from 0% to 150%
of the adjusted target depending on performance. Threshold (i.e., minimum
acceptable) performance will pay out at 50% of target and achieving stretch
(i.e., superior) performance can result in awards up to 150% of target. For
example, if a participant's adjusted target incentive opportunity is 4.00%, the
threshold payout opportunity would be 2.00% (4% * 50%) and the stretch/maximum
payout opportunity would be 6% (4% * 150%).


Performance Measures and Weightings


Incentives for all participants will be based on a combination of Company and
Individual/Team performance (3 to 5 measures in total). The specific measures
and the weights of each measure will be determined by the Compensation Committee
or CEO and will vary based on the participant. Calculation of all goal
attainment will exclude any one time or extraordinary revenues or costs
associated with merger and acquisitions, balance sheet restructures or any other
events of such nature; such factors will be predefined by the Compensation
Committee and used consistently.


Where possible performance targets and ranges (e.g., threshold and stretch) for
each measure will be set at the beginning of the plan year. A minimum
achievement of threshold level individual performance is required for the Plan
to pay for each component.


The specific allocation of goals will be weighted to reflect the focus and
contribution for each role/level in the Company. Goals and weightings for the
performance measures will be determined at the beginning of each plan year; the
minimum weighting for each goal is 10%.


Company Performance Measures


Company performance will drive a significant portion of the individual incentive
awards. This is to encourage teamwork and collaboration across all participants
and divisions. The Company performance measures may include, but are not limited
to, the following::


·
ROA (Return on average assets) - net income divided by average assets



·
Net Non-Interest expense to average assets - noninterest expense less
noninterest income divided by average assets



·
Non-performing assets as a percent of total assets- nonaccrual loans and
foreclosed property divided by total assets



Executives' incentives (Levels 5 & 6) will be tied to all selected Company
performance measures.   Other participants will include one to three of these
measures in their incentive framework (an item within the score card) depending
on their role and area of focus within the Company.

--------------------------------------------------------------------------------

Individual/Team Performance Measures


Revenue-generators will work with their managers to develop specific, measurable
individual and/or team performance goals for the plan year. Threshold, target
and stretch (maximum) goals will be determined for each measure along with the
assigned weightings (minimum weighting equal to 10%). These measures, goals and
weightings, along with the appropriate Company performance measures noted above,
will be incorporated into the revenue-generator's scorecard and will be used to
determine the earned award at the end of the plan year.


Individual performance for non-revenue generators will be assessed based on the
appropriate Company performance measures noted above and by their annual
performance rating which includes their specific individual performance goals.
The earned incentive award will then be adjusted by a modifier based upon the
participant's performance rating and how the rating compares to the other
non-revenue generators. The following table summarizes the modifiers for various
performance levels:


Individual Performance Scale
(non-revenue generators)
Tier
Performance Rating Ranking
Modifier
Tier 1
Below Performance Rating 3.0
0x
Tier 2
Bottom 20% Performers
0.50x
Tier 3
2nd 20%
0.75x
Tier 4
3rd 20%
1.0x
Tier 5
4th 20%
1.1x
Tier 6
Top 20% Performers
1.25x





For example, a participant earns $1,000 based upon Company performance and
receives a 3.8 performance rating. Based upon the distribution of performance
ratings across the non-revenue generator employees, this places the participant
in Tier 5 (1.1x modifier). The final incentive award will be $1,100 ($1,000 *
1.1). If the participant's final performance rating places the participant into
Tier 3, the final incentive award will be $750 ($1,000 * 0.75).


Incentive awards for Executives in Levels 5 and 6 will be tied to only Company
performance.  Their incentive awards will not be adjusted for individual
performance.


Loan Quality Assessment for Commercial Lenders


Eligibility for the Commercial Lending positions to receive incentive awards
under the Plan will be dependent on loan/asset quality and portfolio management.
At the end of the plan year, the participant's Manager and the Chief Credit
Officer will determine whether any adjustment will be made to the incentive
award based upon a comprehensive assessment of the lender's loan quality (e.g.,
downgrades, write-offs, non-performing loans, delinquencies) and portfolio
management (e.g., lack of analysis or proper credit documentation).  This is a
discretionary adjustment; if warranted, no incentive will be paid to lenders
with significant loan quality or portfolio management issues (i.e., deduction =
100%).


Delinquency Provision for Lenders
At the conclusion of each plan year, the Compensation Committee may offset all
loans originated by a participant in the plan year that are 60 days or more past
due at the conclusion of the plan year. The total sum of these delinquent loans
will reduce the total amount of eligible loans which will be used to calculate
the participant's incentive award. Management may determine whether the loan
will be reinstated based on the overall performance of the loan. If the loan is
delinquent for a 60 day period more than one time in a calendar year,
reinstatement of the loan will not be credited to the participant.


Determination of Incentive Awards


Incentive awards earned by each participant will be determined following the end
of the plan year, after adjusting each participant's incentive target
opportunity based on net income achieved, based on the evaluation of Company
and, for employees in Level 4 and below, Individual/Team performance for the
plan year, and approved by the CEO and the Compensation Committee, as
appropriate.





--------------------------------------------------------------------------------

Committee Discretion and Risk Adjustment


The Compensation Committee retains the discretion to negatively adjust Plan
funding and/or payments, in aggregate or by individual, to reflect regulatory
findings and/or other risk factors (e.g., asset or loan quality).


The Compensation Committee also retains the discretion to modify, increase or
eliminate awards based on any positive or negative business factors, in its
discretion.


Incentive Award Payments


A participant must have received a minimum performance rating of 3.0 to be
eligible to receive an incentive award.
All incentive awards earned under the Plan will be paid as a cash bonus during
the first quarter following the plan year. Awards will be paid out as a
percentage of a participant's year-to-date base salary earnings as of December
31 for the applicable calendar year. Incentive awards will be considered taxable
income to participants in the year paid and will be subject to withholding for
required income and other applicable taxes.


New Hires, Reduced Work Schedules, Promotions, and Transfers


Participants who are not employed by the Company at the beginning of the plan
year will receive a pro rata incentive award based on their length of employment
during a given year. Employees hired after June 30th will not be eligible to
participate until the next plan year.


If a participant changes his/her role or is promoted during the plan year,
he/she will be eligible for the new role's target opportunity on a pro rata
basis (i.e., the award will be prorated based on the number of months employed
in the respective positions.)


Termination of Employment


If a Plan participant is terminated by the Company prior to payment, no
incentive award will be paid. To encourage employees to remain in the employment
of the Company, a participant must be an active employee of the Company on the
date the incentive is paid to receive an award. (See exceptions for death,
disability and retirement below.)


Disability, Death or Retirement


If a participant is disabled by an accident or illness, his/her incentive award
for the plan year will be prorated so that the award is based on the period of
active employment only (i.e., the award will be reduced by the period of time of
disability).


In the event of death, the Company will pay to the participant's estate the pro
rata portion of the award that had been earned by the participant as of the date
of death.


Retirements will be as approved by the CEO and Compensation Committee.
Individuals who retire will be eligible to receive a prorated payout based on
the period of active employment only (i.e., pro-rated as of the date of
retirement).


Clawback


In the event that the Company is required to prepare an accounting restatement
due to error, omission or fraud (as determined by the Audit Committee), each
executive officer may be required to reimburse the Company for part or the
entire incentive award made to such executive officer on the basis of having met
or exceeded specific targets for the relevant plan year. For purposes of this
provision, (i) the term "incentive awards" means awards under the Plan, the
amount of which is determined in whole or in part upon specific performance
targets relating to the financial results of the Company; and (ii) the term
"executive officer" means the Company's Level 5 and 6 executives. The Company
may seek to reclaim incentive awards within a three-year period of the incentive
award payout.


Ethics and Interpretation


If there is any ambiguity as to the meaning of any terms or provisions of the
Plan or any questions as to the correct interpretation of any information
contained therein, the Company's interpretation expressed by the CEO and/or
Compensation Committee will be final and binding.

--------------------------------------------------------------------------------

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive award as
provided by the Plan to which the employee would otherwise be entitled will be
revoked.


Participants who have willfully engaged in any activity, injurious to the
Company, will upon termination of employment, death, or retirement, forfeit any
incentive award earned during the plan year in which the termination occurred.


Miscellaneous


The Plan will not be deemed to give any participant the right to be retained in
the employ of Old Point Financial Corporation, nor will the Plan interfere with
the right of Old Point Financial Corporation to discharge any participant at any
time.


In the absence of an authorized, written employment contract, the relationship
between employees and the Company is one of at-will employment. The Plan does
not alter the relationship.


The Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the state
of Virginia.


Each provision in the Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.